PS4-117                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 15-1097
                                         ___________

                              UNITED STATES OF AMERICA

                                               v.

                                  AHMED JOAQUIN,
                                               Appellant
                         ____________________________________

                       On Appeal from the United States District Court
                                 for the District of New Jersey
                          (D.C. Criminal Action No. 08-cr-00031)
                        District Judge: Honorable Stanley R. Chesler
                        ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      May 13, 2015
            Before: FISHER, KRAUSE and VAN ANTWERPEN, Circuit Judges

                                (Opinion filed: May 14, 2015)
                                        ___________

                                          OPINION*
                                         ___________

PER CURIAM

         Pro se appellant Ahmed Joaquin seeks review of the District Court’s order denying

his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2). We will dismiss

the appeal as untimely.


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       In 2008, Joaquin pleaded guilty to unlawful possession of a firearm by a convicted

felon in violation of 18 U.S.C. § 922(g)(1). His judgment of sentence was affirmed on

direct appeal. See United States v. Joaquin, 362 F. App’x 289 (3d Cir. 2010). In 2014,

Joaquin filed an “Affidavit Oath of Declaration and Letter/Motion for to Appoint

Counsel” in which he indicated that the Sentencing Commission had met to discuss

proposed changes to the sentencing guidelines for § 922 offenses. In an order entered

December 4, 2014, the District Court construed the document as a motion for sentence

reduction pursuant to § 3582(c), and denied it. On December 29, 2014, Joaquin’s

“Response of the Denial” was filed, in which he asked the District Court to reconsider its

decision or “treat this request as a ‘Notice of Appeal.’” The document was separately

docketed as a notice of appeal.

       Pursuant to Fed. R. App. P. 4(b)(1)(A), a defendant in a criminal case has 14 days

from the entry of the district court’s judgment to timely file a notice of appeal. See

United States v. Arrango, 291 F.3d 170, 171-72 (3d Cir. 2002) (recognizing that a § 3582

motion is a continuation of the prior criminal proceeding). Joaquin’s notice of appeal

was untimely, even by December 22, 2014, the day it was dated.1 Although Rule 4(b)’s

time limitations are not jurisdictional, the Government has properly invoked the rule by


constitute binding precedent.
1
  Even assuming the document, if construed as a motion for reconsideration, could toll
the time for taking an appeal, see United States v. Brewer, 60 F.3d 1142, 1144 (5th Cir.
1995), it was untimely filed. See Browder v. Dir., Dep’t of Corr. of Ill., 434 U.S. 257,
268 (1978) (a motion to reconsider in a criminal case is timely if “filed within the original
period for review.”) (quoting United States v. Healy, 376 U.S. 75, 78 (1964)).
                                             2
requesting in its brief that this Court dismiss the appeal as untimely. See Virgin Islands

v. Martinez, 620 F.3d 321, 327 (3d Cir. 2010) (“Upon proper invocation of [Rule 4(b)]

when a notice of appeal is filed out of time, we must dismiss the appeal.”). Accordingly,

we will dismiss the appeal as untimely. Joaquin’s “Motion for Abeyance” is denied.




                                             3